DETAILED ACTION
This office action is in response to the amendment and remarks filed on 09/13/2021.  Claims 1-5, 7, 9-12, 14-18, 20-23 and 25 are currently pending and being examined.

Allowable Subject Matter
Claims 1-5, 7, 9-12, 14-18, 20-23 and 25 are allowed in view of the amendments to the claims filed on 09/13/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/William H Rodriguez/Primary Examiner, Art Unit 3741